Citation Nr: 0309889	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  01-09 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for a scar of the 
right knee, with retained metallic foreign body, currently 
evaluated at 10 percent.

2.  Entitlement to a compensable evaluation for scar of the 
right thigh, residuals of a shell fragment wound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel




INTRODUCTION

The veteran had active service from January 1949 to June 
1952.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Buffalo, New York Regional Office (RO).  

In a decision of the Board in November 2002, the issues of 
entitlement to service connection for muscle injury residuals 
of the right leg to shell fragment wounding and muscle injury 
residuals of the right thigh due to shell fragment wounding 
were granted.  Therefore, those issues are no longer before 
the Board.  A rating decision regarding the evaluation to be 
assigned for those service connected disabilities related to 
the shell fragment wounds was done in January 2003 and the 
veteran has not, thus far, disagreed with the ratings 
assigned.  Therefore, the only issues left for adjudication 
is the rating to be assigned for the scars related to the 
shell fragment wounds as noted in the issue section of the 
title page.


REMAND

As to the instant issues on appeal, in November 2002, 
additional development was undertaken by the Board pursuant 
to authority granted by 38 C.F.R. § 19.9 (a)(2) (2002); as 
part of the development, additional evidence was received.  
However, in light of the recent case, Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003), where 38 C.F.R. 
§ 19.9(a)(2) was invalidated, a remand is required for the 
agency of original jurisdiction, in this case the RO, for 
initial consideration of the additional evidence received.  
Further, in this case, other development is required.

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), was signed into law.  38 U.S.C.A. § 5100 et. 
seq. (West 2002).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The new law and regulations have 
not been provided to the veteran regarding the specific 
issues on appeal.  Therefore, to fully comply with the VCAA, 
on Remand, the RO must assure that the provisions of this new 
Act are complied with, including the notification 
requirements set forth in the new law.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In the VA examination report in March 2003, the veteran 
reported that he was receiving Social Security Administration 
(SSA) benefits since age 62, but referred to the benefits as 
SSI.  Therefore, the veteran should be contacted to determine 
if he is receiving SSA disability benefits, as opposed to SSA 
retirement benefits, and if he is in receipt of SSA 
disability benefits, a copy of a Social Security 
Administration decision granting disability benefits and the 
medical records upon which it was based should be obtained.  

Thereafter, veteran's increased rating claims should be 
readjudicated and any additional development, if so required, 
undertaken.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. § 5103A (West 2002) are 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
are fully complied with and satisfied.  

2.  The RO should contact the veteran and 
determine if he is in receipt of Social 
Security Administration (SSA) disability 
benefits.  If so, the RO should contact 
SSA and obtain legible copies of the 
decision that awarded disability benefits 
to the veteran and the medical records 
upon which it was based.  All records 
must be associated with the claims 
folder.

3.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran in any 
way, he and his representative should be 
furnished an appropriate Supplemental 
Statement of the Case (SSOC). 

The SSOC should additionally include a 
discussion of all evidence received since 
the last statement of the case was 
issued.  The veteran and his 
representative should then be afforded an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




